Order, entered January 21, 1960, granting summary judgment in favor of plaintiff-respondent, unanimously modified, on the law, to decrease the amount of the judgment to $4,688.50 and, as so modified, the order is affirmed, without costs. Defendant-appellant concedes the alleged falsification of the financial statement furnished to plaintiff in connection with the extension of credit by the latter to the corporation of which defendant was a director, president, and principal stockholder. Thus there is no issue of fact with respect to liability. Special Term, however, granted judgment in the sum of $7,213.08, representing the balance owed by defendant’s corporation as of April 30, 1959, for goods sold and delivered during the period November 17, 1959 through February 15, 1960, even though since that date plaintiff had received four cheeks from the creditors’ committee of the corporation aggregating $2,524.58, leaving a balance due of $4,688.50. Although it is true that plaintiff reserved its rights against defendant when it agreed to release defendant’s corporation upon receipt of such partial payment, the reservation is expressly limited to the unpaid balance of the corporate indebtedness. In any event, as a matter of law, *1005plaintiff is entitled to recover only the difference between the amount owed by defendant’s corporation and the amount received by it on account of such indebtedness (State St. Trust Co. v. Ernst, 147 Mise. 704, affd. 240 App. Div. 815). Concur — Breitel, J. P., Rabin, McNally and Eager, JJ.